1

2

3

4

5                                  UNITED STATES DISTRICT COURT

6                            FOR THE EASTERN DISTRICT OF CALIFORNIA

7
      RICHARD WILLIAM KOLLIN,                                1:18-cv-00617-LJO-JLT
8     individually,
                                                             MEMORANDUM DECISION AND
9                              Plaintiff,                    ORDER RE DEFENDANTS’
                                                             AMENDED MOTION TO DISMISS
10                      v.
                                                             (ECF Nos. 34, 35)
11    CITY OF TEHACHAPI, a governmental entity;
      JARED MCCOMBS, individually; BRUCE
12    MEDINA, individually; AMELIA
      THOMPSON, individually; CHIEF OF
13    POLICE KENT KROEGER, individually and
      in his official capacity; and DOES 1 through 10;
14
                               Defendants.
15

16
            In an order dated August 24, 2018, the Court granted in part and denied in part Defendants’
17
     motion to dismiss the First Amended Complaint. ECF No. 31. On September 21, 2018, Plaintiff filed a
18
     Second Amended Complaint. ECF No. 32. Defendants moved to dismiss only the second claim for
19
     relief, for Monell liability for an unconstitutional practice or procedure. ECF Nos. 34 (Motion to
20
     Dismiss), 35 (Amended Motion to Dismiss). Plaintiff filed a notice of non-opposition, requesting that
21
     the Monell claim be dismissed without prejudice. ECF No. 37. The Court construes Plaintiff’s filing as
22
     a notice of voluntary dismissal of the Monell claim pursuant to Federal Rule of Civil Procedure
23
     41(a)(1)(A)(i).
24
            Accordingly, the Second Amended Complaint’s second claim for relief, for Monell liability, is
25

                                                         1
1    DISMISSED WITHOUT PREJUDICE, and the Motion to Dismiss and Amended Motion to Dismiss

2    (ECF Nos. 34, 35) are DENIED AS MOOT.

3    IT IS SO ORDERED.

4       Dated:   October 29, 2018                  /s/ Lawrence J. O’Neill _____
                                         UNITED STATES CHIEF DISTRICT JUDGE
5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                               2
